Order entered September 26, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-16-00325-CV

                                JESSICA D. LEE, M.D., Appellant

                                                  V.

  LOIS HUNTER, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF JAMES
                      HUNTER, DECEASED, Appellee

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-14-02393

                                              ORDER
        Before the Court is appellee Lois Hunter, Individually and on Behalf of the Estate of James

Hunter, Deceased’s September 22, 2016, Unopposed Motion to Extend Appellee’s Briefing Deadline.

This accelerated appeal is set for oral submission at 1:00 p.m. on October 5, 2016. Appellee’s brief was

due to be filed on May 10, 2016. Appellee requests an extension of thirty days from the date of an order

granting William James Atkins leave to appear pro hac vice. We DENY the motion.


                                                         /s/    ROBERT M. FILLMORE
                                                                PRESIDING JUSTICE